Citation Nr: 0916531	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY that denied service connection for Hepatitis B 
and C and HIV.

The Veteran appeared for a hearing before the undersigned 
Veterans Law Judge (VLJ) in September 2008.  A transcript of 
the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's hepatitis B is not related to his service.

2.  The Veteran does not have hepatitis C that is related to 
his service.

3.  HIV was not manifested in service and is not otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  HIV was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran on September 29, 2005, January 24, 2006, 
and March 20, 2006 that fully addressed all notice elements 
and were sent prior to the initial RO decision in this 
matter.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination was not necessary as the claimed 
disabilities were not diagnosed until years after separation 
from service and the evidence fails to include any scintilla 
of medical evidence linking any of the disabilities to the 
Veteran's active service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and other records identified by the 
Veteran.

The RO attempted to locate service treatment records (STRs), 
but was unsuccessful.  When a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that the RO made 
sufficient attempts to retrieve the Veteran's STRs and that 
it also properly notified the Veteran of the status of his 
records.  The RO informed the Veteran via email in August 
2005 and by regular mail on September 15, 2005 that his 
original claims file had been lost and requested that the 
Veteran send copies of VA correspondence, his claim, and his 
discharge certificate for review.  On September 29, 2005, the 
RO advised the Veteran that it was requesting STRs from the 
National Personnel Records Center and asked the Veteran to 
send in copies of STRs in his possession.  The National 
Personnel Records Center provided an unfavorable response in 
October 2005.  On May 11, 2006, the RO notified the Veteran 
that his STRs were not available and that substitute records 
were needed.  The Veteran did not supply substitute STRs.

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; (2) 
competent evidence of current disability; and (3) competent 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)..  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 
3.301(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Board notes that the Veteran's claims file was rebuilt 
and that his STRs have not been associated with the claims 
file.  The RO has made several attempts to locate the STRs 
with no success.  The Veteran was advised that his STRs were 
unavailable and was asked to send any STRs in his possession 
to the RO for review. The Board notes, however, that the 
Veteran does not allege that any of the claimed disabilities 
were noted or treated in service.

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has a diagnosis of HIV and hepatitis B and C; 
thus, the issue is whether there is a nexus between the 
claimed disabilities and service.

In September 2008, the Veteran had a hearing before the 
undersigned VLJ.  During this hearing, he testified that his 
hepatitis B and C, and HIV could have been caused by exposure 
to risk factors in service.  The Veteran stated that during 
service he was inoculated via air injection guns and had 
surgery.  He said he was not certain that the surgical 
equipment was sterilized.  In addition, he stated that he 
engaged in unprotected sex and had been diagnosed with 
sexually transmitted diseases, such as gonorrhea and 
syphilis, while in the military.  

The Veteran testified that he was diagnosed with Hepatitis C 
and HIV in 1987 or 1988 by a VA medical facility.  

The Veteran admitted that he engaged in unprotected sex 
before, during, and one time after active service.  The 
incident after service was with a woman that disappeared from 
the Veteran's life.  He believes that she left him because he 
infected her with his diseases.  As a result of his guilt, 
the Veteran started freebasing and sniffing cocaine from the 
date of his diagnosis to 2000.  

In addition, the Veteran testified that he smoked marijuana 
and sniffed cocaine in the military.  He also stated that he 
injected drugs into his arm on one occasion during service.

A.  Hepatitis B

Regarding the Veteran's claim for service connection for 
hepatitis B, January and February 1988 VA outpatient 
treatment records indicate that the Veteran tested positive 
for hepatitis B and core AB.  A March 1987 VA treatment 
record indicates that the Veteran reported being diagnosed 
with hepatitis B in 1982, however, no medical records from 
that time period have been provided.  A statement from the 
Veteran, dated December 2005, indicates that he was diagnosed 
with hepatitis B in 1987.  

The Board has reviewed the claims file in its entirety, which 
includes but is not limited to VA outpatient treatment 
records; a letter from D.S.A., M.D.; a letter from L.M.D., 
M.D.; testimony from the September 2008 travel Board hearing; 
employment records; VA correspondence; and statements from 
the Veteran.  

None of the evidence shows a competent medical nexus or link 
between the Veteran's hepatitis B and his active service.  
The medical evidence shows that the Veteran was diagnosed 
with hepatitis B in February 1988, almost 6 years after 
separation from service.  At that time he gave a history of 
hepatitis B in 1982, which would be after service.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The Veteran's hepatitis B is not traceable 
to disease or injury incurred in or aggravated during active 
military service.

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

B.  Hepatitis C

Regarding the claim for service connection for hepatitis C, 
VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998. 

In this case, the Veteran testified that he injected drugs 
into his arm on one occasion during service and that he used 
intranasal cocaine during and after separation from service.  
VA outpatient treatment records note a substantial history of 
drug usage, including a history of using cocaine, crack 
cocaine, marijuana, LSD, uppers, downers, heroin, and Valium.  

With regard to the in-service risk factors of IV drug use and 
intranasal cocaine, such usage constitutes willful misconduct 
in accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.1(n).  
Therefore, service connection for hepatitis C cannot be 
granted based upon drug usage.

Regarding the Veteran's claim that he contracted hepatitis C 
as a result of inoculations, unprotected sex, oral surgery, 
or otherwise, the Veteran has provided no evidence to 
substantiate his exposure to such risks.  However, assuming 
that the Veteran was exposed to such risks, he has admitted 
to IV and intranasal drug usage during and after service and 
he has admitted to engaging in risky activity, such as 
unprotected sex, before, during, and after service.  The 
Veteran has failed to provide evidence that it was exposure 
to risk factors during service that caused him to contract 
hepatitis C, as opposed to his illegal drug usage and 
exposure to risk factors before or subsequent to service.  
His assertions that hepatitis C is due to unsterile dental 
equipment or air gun injections are purely speculative, and 
the only risk factor referred to in the 1987-88 records is 
the IV drug abuse.

Also weighing against the claim for service connection is a 
letter from L.M.D., M.D., a private provider, which indicates 
that, although noting that status as a Vietnam-era veteran 
was in itself a risk factor, she could not determine the 
duration of the Veteran's disease given the lack of risk 
factors that could be dated.  

In sum, there is no competent evidence of record that 
associates the Veteran's hepatitis C with service.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The Veteran's hepatitis C is not traceable 
to disease or injury incurred in or aggravated during active 
military service or to risk factors traceable to service and 
not due to willful misconduct.

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.



C.  Human Immunodeficiency Virus

Regarding the Veteran's claim for service connection for HIV, 
VA outpatient treatment records dated February 1988 indicate 
that the Veteran had recently been diagnosed as HIV positive.  
The Veteran's testimony confirms that he was diagnosed with 
HIV in 1987 or 1988.  

As noted above, the Veteran admitted to IV drug usage and 
unprotected sex during service.  He also engaged in 
unprotected sex before and after his military service.  He 
also alleges that he was exposed to other risk factors during 
service, including inoculations and surgery.  Service 
connection for a disease or disability is not warranted for 
willful misconduct, such as illegal drug usage, and the 
competent medical evidence does not link the Veteran's 
contraction of HIV to his sexual behavior or any other 
possible risk exposure in service.  Again, his assertions 
that HIV is due to unsterile dental equipment or air gun 
injections are purely speculative, and the only risk factor 
referred to in the 1987-88 records is the IV drug abuse.  The 
Board accords these records substantial probative weight 
because the information was given for the purpose of medical 
treatment and before assertions made in support of a claim 
for benefits.

None of the evidence, including the letters from private 
practitioners, provides a nexus between the Veteran's 
military service and HIV.  HIV was diagnosed years after 
service.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against this service 
connection claim.  The Veteran's HIV is not traceable to 
disease or injury incurred in or aggravated during active 
military service or to risk factors traceable to service and 
not due to willful misconduct.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.

The Veteran's belief that his hepatitis B and C and his HIV 
are related to his service is not competent evidence; he is a 
layperson untrained in determining medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau, supra; Buchanan, supra.  Although he is 
competent to report lay-observable symptoms, the onset and 
etiology of the claimed disabilities is too complex a medical 
determination for a lay person to make.  Accordingly, a 
preponderance of the evidence is against all of the claims 
and they must be denied.


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for HIV is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


